11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Larry Turner,                                 * From the 106th District
                                                Court of Dawson County,
                                                Trial Court No. 11-02-18530.

Vs. No. 11-13-00303-CV                        * November 30, 2015

NJN Cotton Company,                           * Opinion by Wright, C.J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against Larry Turner.